OFFICE    OF THE ATTORNEY GENERAL          OF TEXAS
                            AUSTIN




c8rl c. BmIln, Jr., sx~outlve soor*tar7
Tax48 State Board of Deatal Sxbmlaorr
311 Norrood Bullding
Austia 16, Team8
Pe4r Sir I




             Your lrtter   of Uaro           at8    our oplaloa am
follovr:




                                     a larrmt~~~oa go in
                                     fhctr rlthout jeoprd-
                                     the  eef*aH plba of
                                     tltuta latrqmmat?
                                     which aa laPrr8tQator

                       a0 rwtutory provlrloa rel4tlng to M-
trqxiont, ‘~8 htwr ~h~efullp sxmlned the a8e8 rheroln eatrap-
m6nt ba8 bean plwded a8 4 dcr@Wbe. h fLod th0 W808 &-O-t-
rd ln 18 A. L. R. 146, aad rapplarmoted b7 a Uter 4nnoktloa
la 66 A. L. i4.478. Ue quote from the latter  4naoUtloar
             ‘Al-4 1
                   8Wt.d  la th el4rller laotatloa, 18
A. L. 8. 146,  It lppwsrr to be the goaoral rub
                                                                                                             18




     a    thv           olarr    of      06808           vhmo thv dolna of           l   part&
    - e&r         @Of 18         l    OdW           lWgWd1@88            Of tb. OOMOI&t Of
     w-r      tat      tb 0~ininrri
                                 ii     intent    0ri~inot0r        in
     * mlx old     fth e
                       lOOW.d,      tbr h o tthmt a no p p o r c
     r u p ity
             lr fur nb hed, o r t&t     tb loawmd lr aided
     u   the Oori881~    lt the 8FiUO       in OrdOr      t0 IOOUIY
     a0 ddenoe neumaq           to prosooutr him thenfor,
     omtitUt.8                  00 d.fOoU.                 m0     -080        Of th0 dR-
     WotiVO               Or    OVOMnkl                   a$Utt     i8    AOt t0   8OliOit
     a0        f a of, aor to armto, an offhuo, but
              ooadw
     to l8OOr b tiifth.  lOOWOd 18 lw( l@ dinAB UILI
     uvful bwiaO8l, l8 to lntm$ the defoadaat in
     a 0lOtOf sOMitt-      - OffOXl80vhlah hr h8
     ~88aAblO g?O\lad8 t0 bOliOt0 th0 l~CfU8Odh8
     gmnood,   or 18 dout to oomoroo.
               h l &8hiryt=    -80, 6ktO   V. LittOOT, 9                                         V88h. 87,
m   ho.       170, the OOurt held it t0 b. 110dOt@nro that                                           tb0
                        Vita088 wait
                        to the oiiioe of mm 6mioadmt u&d
          1 l WVitJ Ln hi8 tooth, m& pmld hir iOr the 8wv*-
be, with a vlev to pro8oouting him thenfor.
         b a numbmr Of TOXW 043801wh@rO OntZqmOnt 18 plud-
.& the dofonoo 18 b88Od 011 th@ thoox-y tht the pZ'O8OOUting
etM88 m8 M lOOapliOO Mid a8 l FO8tit hi8 tO8tbOnf       a8t
be oorrobom             to&
               In Stoma8 v*                      &at.,        110 8. W. (26) 906, the court

                  %hm           4ppll.d to lvldaloo, thm tom aoow-
      ;;tb : r m                 l pCmOE VhO 18 OOXUbOOt@d.V:th    t&B
                                 +mfrUl 8ot or omlmla.          (hph8818
      O-4
          frtor ia tha 8-o opinion, on Motion for Rohoariag,
hdq. bl’X’OV, quoting ti   ti m80 Of SO-118 V, tlnitOd
8ktO8,      287         01 8.     435,       53      8, ct.       210,    Odd:
                  ‘It
                 ir V.11 8Ottl.d tht                                 th. f@Ot      tht       Of-
      floorr  or -107.08 of the                                                  unl7         af-
      fold Op~hUZiitiO8    OX'                                            fOF the 8M18-
      t;sO'tb                    OffOMO dO08aOt dOfO8t th.                                   IOUU-
             bt%fiOO Ud 8tmtigOBY7                                         k w p" 07.d t0
      oata& thO80 eng8ged In rriUm1                                      eakrpriw8r ’
                                                                                                                          183




               18    tb     0880         Of   kOr7     Va     8ut0,        l34        8. U. (2d)           283,
0%. crb.       loo.,      ti         iaOtl     l?0    8OWVblrt        riB&bE            t0     thO80       #Ub-
&St.6      b7 7ou*     88&O  0zyIO8,    OD bt:Or  fOr    hhUSi~,                                          hdd
tmt      the ho%tb6       Mb&eat     of the 8Uto Bawd of                                       Bled%-1           Ibr-
-ES          FOqUO8tOd   b h&f    t0 (yo t0 WhU’O   pgllbBt               l                    1iV.d       *Id
aoh for      trutuot     for bronabltls, u1 mridthoro %a    her
hir OW, ad fprotrbrd her vlth th8 8Oa.7 to 017 for the tPUt-
mat,  voule not ooaDtltrrto l
                            ntr q no nt.
          Itwo uldleem, thea, tbt b7 khmgreat rmight of au-
thorrltr,w&PO tho ori8ln81 latoat a?1008 Lo the nind of the
drfotint,   h. -   aOt 8UUO~88fM~7  PIad   OEtMplOlkt.
8t8to   33 8 U i2, 2nlth v 8Uto        l35 8 V 154                                                80!%hv'*
8tUo;   153 i. i, 8711 bli0 ;. btbt;, 158 i, i. d.                                                     for, 1;
tb      iWOOtiptO2             aa    lOOO+iOO          VitlW88,           Who?*        io     pW8Uit         Of
NO      dUt7,   h@   8Ot8       l “tW           for    sha      purpooo          of    qbpmhma*                      ow
;h~~ahb:~808                        t0   b. P iOV0    18     Oo;IIIittw           02    vOQ@Pia(l               t0
                Ody vhon it 018 bm ahown tbt   ho go88rSOod
the MqUi8ft@ hlM1     intoat Ud -8 oonaroted vlth th8 lOt
or omloolon ln m unbufti manor, 18 he held td'bo aa lo-
oomplloo.
               huotlag              that the forogolag full7 lsvu8                                7our ln-
quir7, wo remala
                                                                          lreq        trUl7      pltl’8

                                                                ATTORNEY
                                                                       ORRXRAL
                                                                             OF TBUb


                                                                                      F&d 0. Cbradlu
                                                                                                hOi8tAat




                                                                                 8. T, Bob Do-hue